Case 2:18-md-02836-RBS-DEM Document 164 Filed 10/11/18 Page 1 of 3 PageID# 2152



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION



   In re:
   ZETIA (EZETIMIBE) ANTITRUST
   LITIGATION
                                                           MDL No. 2:18-md-2836


   THIS DOCUMENT APPLIES TO:
   ALL DIRECT PURCHASER CASES



    NOTICE OF DEFENDANTS MERCK & CO., INC.’S, MERCK SHARP & DOHME
      CORP.’S, SCHERING-PLOUGH CORP.’S, SCHERING CORP.’S, AND MSP
   SINGAPORE CO. LLC’S JOINDER IN GLENMARK PHARMACEUTICALS, LTD.’S
      AND GLENMARK GENERICS INC., USA’S MOTION TO DISMISS DIRECT
     PURCHASER PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT

         Defendants Merck & Co., Inc., Merck Sharp & Dohme Corp., Schering-Plough Corp.,

  Schering Corp., and MSP Singapore Co. LLC (collectively, “Merck”), by counsel, hereby give

  notice of their joinder in Glenmark Pharmaceuticals, Ltd.’s and Glenmark Pharmaceuticals Inc.,

  USA incorrectly identified as Glenmark Generics Inc., USA’s (together, “Glenmark”) motion to

  dismiss the Direct Purchaser Plaintiffs’ consolidated class action complaint (“Motion to Dismiss”)

  and the grounds and authorities in support of the Motion to Dismiss, as set forth in the Brief in

  Support of Glenmark’s Motion to Dismiss (Dkt. Nos. 157 and 158, respectively).

  Dated: October 11, 2018                      Respectfully submitted,


                                               /s/ Stephen E. Noona
                                               Stephen E. Noona
                                               Virginia State Bar No. 25367
                                               KAUFMAN & CANOLES, P.C.
                                               150 W. Main Street, Suite 2100
                                               Norfolk, VA 23510-1665
Case 2:18-md-02836-RBS-DEM Document 164 Filed 10/11/18 Page 2 of 3 PageID# 2153



                                    Telephone: (757) 624-3239
                                    Facsimile: (888) 360-9092
                                    senoona@kaufcan.com

                                    Samuel G. Liversidge (pro hac vice)
                                    Christopher D. Dusseault (pro hac vice)
                                    Michael M. Lee (pro hac vice)
                                    GIBSON, DUNN & CRUTCHER LLP
                                    333 South Grand Avenue
                                    Los Angeles, CA 90071-3197
                                    Telephone: (213) 229-7855
                                    Facsimile: (213) 229-6855
                                    SLiversidge@gibsondunn.com
                                    CDusseault@gibsondunn.com
                                    MLee@gibsondunn.com

                                    Veronica S. Lewis (pro hac vice)
                                    GIBSON, DUNN & CRUTCHER LLP
                                    2100 McKinney Avenue
                                    Dallas, TX 75201-6912
                                    Telephone: (214) 698-3320
                                    Facsimile: (214) 571-2936
                                    VLewis@gibsondunn.com

                                    Eric J. Stock (pro hac vice)
                                    GIBSON, DUNN & CRUTCHER LLP
                                    200 Park Avenue
                                    New York, NY 10166
                                    Telephone: (212) 351-2301
                                    Facsimile: (212) 716-0801
                                    estock@gibsondunn.com

                                    Tarek Ismail (pro hac vice)
                                    Jennifer L. Greenblatt (pro hac vice)
                                    GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM
                                    LLP
                                    564 West Randolph Street, Suite 400
                                    Chicago, IL 60661
                                    Telephone: (312) 681-6000
                                    Facsimile: (312) 881-5191
                                    tismail@goldmanismail.com
                                    jgreenblatt@goldmanismail.com

                                    Counsel for Defendants Merck & Co., Inc.; Merck
                                    Sharp & Dohme Corp.; Schering-Plough Corp.;
                                    Schering Corp. and MSP Singapore Co. LLC
                                       2
Case 2:18-md-02836-RBS-DEM Document 164 Filed 10/11/18 Page 3 of 3 PageID# 2154



                                   CERTIFICATE OF SERVICE

          I hereby certify that on October 11, 2018, I electronically filed the foregoing with the Clerk

  of the Court using the CM/ECF system, which will automatically send an email notification of

  such filing to all counsel of record who have filed an appearance.



  Dated: October 11, 2018

                                                 /s/ Stephen E. Noona
                                                 Stephen E. Noona
                                                 Virginia State Bar No. 25367
                                                 KAUFMAN & CANOLES, P.C.
                                                 150 W. Main Street, Suite 2100
                                                 Norfolk, VA 23510-1665
                                                 Telephone: (757) 624-3239
                                                 Facsimile: (888) 360-9092
                                                 senoona@kaufcan.com

                                                 Counsel for Defendants Merck & Co., Inc.; Merck
                                                 Sharp & Dohme Corp.; Schering-Plough Corp.;
                                                 Schering Corp. and MSP Singapore Co. LLC




                                                    3
  16868845v1
